ADVANCED TERMINATION AND MUTUAL SETTLEMENT AGREEMENT CELEBRATED BY, ON ONE HAND
BY EMILIO ACUÑA PERALTA AND CARLOS ARNOLD ACUÑA ARANDA PER THEIR OWN RIGHT (THE
“SELLERS”) AND, ON THE OTHER HAND, BY CORPORACIÓN AMERMIN, S. A. DE C. V.,
REPRESENTED IN THIS ACT BY MR. RAMIRO TREVIZO LEDEZMA IN HIS CHARACTER AS SOLE
ADMINISTRATOR AND LEGAL REPRESENTATIVE AS WELL AS BY MR. RAMIRO TREVIZO LEDEZMA,
PERSONALLY AND PER HIS OWN RIGHT (THE “PURCHASERS”) AS PER THE FOLLOWING
PREVIOUS FACTS, DECLARATIONS AND CLAUSES:







PREVIOUS FACTS







I.

On the 31st August 2006, PARTIES subscribed a Sales-Purchase Contract of Nominal
Shares (the CONTRACT), by virtue of which, among other terms and conditions, the
PÚRCHASERS acquired from the SELLERS the totality of the representative shares
of the social capital of the corporation named Compañía Minera La Escuadra, S.
A. de C. V. (CMLE), at that time being 2,000 (two thousand) ordinary nominal
shares each with a value of $1,000.00 Mx. Cy., (One thousand Mexican Currency
00/100) (the SHARES, divided in the following manner: I. 1,700 (one thousand and
seven hundred) shares property of Emilio Acuña Peralta and;  II., the remaining
300 (three hundred) shares property of Carlos Arnold Acuña Aranda;




II.

As a counterclaim concept for the acquisition of the SHARES, the PURCHASERS took
unto themselves the obligation of paying the total amount of $500,000.00 Dollars
(Five hundred thousand Dollars 00/100 in United States Currency), that is, the
amount of $250.00 Dollars (Two hundred and fifty Dollars 00/100 in United States
Currency) per each share in the proportion indicated following:




I. For the purchase of 1,640 (One thousand six hundred and forty) shares
property of Emilio Acuña Peralta, Corporación Amermin, S. A. de C. V., committed
itself to pay the amount of $410,000.00 Dollars (Four hundred and ten thousand
Dollars 00/100 in United States Currency);




II. For the purchase of the remaining 60 (sixty) shares property of Emilio Acuña
Peralta, Ramiro Trevizo Ledezma committed himself to pay the amount of
$15,000.00 Dollars (Fifteen thousand Dollars 00/100 in United States Currency),
and;




III.For the purchase of the 300 (three hundred) shares property of Carlos Arnold
Acuña Aranda, Corporación Amermin, S. A. de C. V., committed itself to pay in
the former’s favor the amount of $75,000.00 Dollars (Seventy five thousand
Dollars 00/100 in United States Currency.




III.

The subscription of the CONTRACT was duly ratified on the 21st July 2006 before
testimony of Mr. Eugenio Fernando García Russek, attorney and applicant to the
exercise of Public Notary being ascribed to Notary Public number 28 of the
Morelos Judicial District, and acting as Notary per license of





1

Advanced termination and mutual settlement contract subscribed by Emilio Acuña
Peralta and Carlos Arnold Acuña Aranda on one hand, and Corporación Amermin, S.
A. de C. V., and Ramiro Trevizo Ledezma on the other on the 1st September 2008




--------------------------------------------------------------------------------

the Office’s Title Holder Mr. Felipe Colomo Castro, attorney, and reason of such
an act taken notice of in the Book of Acts out of Protocol number XII, under act
number 13,165 on same date. For purposes of clarity and certainty an ordinary
copy of the CONTRACT is attached to the body of this present writing as Annex I;




IV.

Previous to the subscription of the CONTRACT and with the purpose of respecting
the right of preference that might correspond to the SELLERS under the terms of
the social statutes of CMLE, on the 10th July 2006 the shareholders of such a
company celebrated an Ordinary General Assembly in which, among other
resolutions, the sell of the SHARES was authorized in accord to the following
proportions, same that were included in the terms and conditions of the
CONTRACT: I Emilio Acuña Peralta would sell 1,640 (one thousand and six hundred
and forty) shares in favor of Corporación Amermin, S. A. de C. V.; II Emilio
Acuña Peralta would sell 60 (sixty) shares in favor of Ramiro Trevizo Ledezma,
and; III. Carlos Arnold Acuña Aranda would sell 300 (three hundred) shares of
his ownership in favor of Corporación Amermin, S. A. de C. V.




V.

The Shareholders’ Assembly Act described in the afore mentioned numeral was duly
protocolized per virtue of Public Writ number 16,815 granted on the 31st October
2006 before testimony of Mr. Eugenio Fernando García Russek attorney and
applicant to the exercise of Public Notary being ascribed to Notary Public
number 28 of the Morelos Judicial District, and acting as Notary per license of
the Office’s Title Holder Mr. Felipe Colomo Castro;




VI.

Months afterwards, on the 12th January 2007, Corporación Amermin, S. A. de C.
V., and Ramiro Trevizo Ledezma in their character as new shareholders of CMLE.
Celebrated an Ordinary General Assembly in which, among other matters of the
Order of the Day adopted the following resolutions: I. Revoke the office of Sole
Administrator from Emilio Acuña Peralta of CMLE; II. Revoke the totality of
faculties, powers and mandates previously granted by CMLE in favor of Emilio
Acuña Peralta; III. Name Mr. Ramiro Trevizo Ledezma as new Sole Administrator of
CMLE, extending to him for such a purpose the totality of faculties, powers and
mandates contemplated in the social statutes of the company for its
administrators; IV. Revoke the charge of Proprietor Commissar of CMLE from David
García Pérez; V. Revoke the totality of faculties, powers, and mandates
previously granted by CMLE in favor of David García Pérez; VI. Name Mr. Ramón
Alejandro Granillo Robles as the Society’s Proprietor Commissar, as well as;
VII. Grant different powers in favor of Mr. Ramiro Trevizo González and Héctor
Salvador Rentería Wong, because it is so convenient for the correct operation of
the Society’s interests.




VIII.

Derived from the judicial acts described in the afore mentioned numerals, to
date, the social capital of CMLE is structured as follows:


























2

Advanced termination and mutual settlement contract subscribed by Emilio Acuña
Peralta and Carlos Arnold Acuña Aranda on one hand, and Corporación Amermin, S.
A. de C. V., and Ramiro Trevizo Ledezma on the other on the 1st September 2008




--------------------------------------------------------------------------------










Shareholders

Fixed Capital Shares

Varying Amount of Capital shares

Value in Mexican Currency

%

Corporación Amermin, S. A. de C. V.

RFC. CAM-950810-K77

49

1,891

$1’940,000.00

97

Ramiro Trevizo Ledezma

RFC. TELR-560904-R47







1







59







$60,000.00







3

Total

50

1,950

$2’000,000.00

100




IX.

In days past, PARTIES sustained different negotiations with the purpose of
exploring the possibility of terminating the mercantile sale-purchase operation
consigned and formalized by virtue of the CONTRACT and of the rest of the
documentation described in the afore mentioned numerals, considering the
feasibility of same as it was convenient to both parties’ interests and thus,
proceeding in consequence to the preparation of this present instrument for all
legal effects that may take place under the terms of the Tenth Clause of the
CONTRACT.







DECLARATIONS







I.

Mr. Emilio Acuña Peralta per his own right and under oath of stating the truth,
declares, that:




1. He is a Mexican citizen, of age, in complete use of his physical and mental
faculties as well as enabled to engage in commerce and in all kinds of
mercantile operations and thus, he enjoys the sufficient and necessary
personality to intervene in this present judicial act;




2. To be duly inscribed in the Federal Taxpayers Registry with fiscal
identification certificate AUPE-501019-NQ0 and to be up to date in his income
tax payments and other contributions that have corresponded in agreement with
the applicable and current fiscal legislation.




3. Under the terms of the CONTRACT he expressly acknowledges having received to
date from the PURCHASERS the following payments per counterclaim concept for the
sale of the SHARES, including those of his property as well as those of which
Carlos Arnold Acuña Aranda was title holder:

















3

Advanced termination and mutual settlement contract subscribed by Emilio Acuña
Peralta and Carlos Arnold Acuña Aranda on one hand, and Corporación Amermin, S.
A. de C. V., and Ramiro Trevizo Ledezma on the other on the 1st September 2008




--------------------------------------------------------------------------------




I. From Corporación Amermin, S. A. de C. V., the amount of $117,785.72 Dollars
(one hundred and seventeen thousand and seven hundred and eighty five Dollars
72/100 in United States Currency), and still pending to date payment on the part
of such company the total amount of $367,214.28 Dollars (three hundred and sixty
seven thousand and two hundred and fourteen Dollars 28/100 in United States
currency), and;




II. From Ramiro Trevizo Ledezma, the amount of $3,642.85 Dollars (three thousand
and six hundred forty two Dollars 85/100 in United States currency), and still
pending to date payment on the part of such individual the amount of $11,357.15
Dollars (eleven thousand and three hundred and fifty seven 10/100 in United
States Currency).




4. He has had the opportunity of checking the corporative and accounting
documentation of the company and recognizes that same is satisfactory as it has
been submitted to his own advisors who have indicated to him no relevant
contingency regarding same.  




5. It is his free will to subscribe this present agreement with the purpose of
terminating in advance the mercantile relationship now had with the PURCHASERS
derived from the subscription of the CONTRACT, as well as to settling mutually
the widest berth termination allowed by law in agreement with the terms and
conditions included in this instrument.







II.

Mr. Carlos Arnold Acuña Aranda per his own right and under oath of stating the
truth, declares, that:




1. He is a Mexican citizen, of age, in complete use of his physical and mental
faculties as well as enabled to engage in commerce and in all kinds of
mercantile operations and thus, he enjoys the sufficient and necessary
personality to intervene in this present judicial act;




2. To be duly inscribed in the Federal Taxpayers Registry with fiscal
identification certificate AUAC-77111104-9Q7 and to be up to date in his income
tax payments and other contributions that have corresponded in agreement with
the applicable and current fiscal legislation.




3. With the purpose of facilitating the execution of payment obligations charged
to the PURCHASERS, he expressly and in all opportunity authorized Mr. Emilio
Acuña Peralta to receive on his behalf those payments that would correspond to
him by the sale of the SHARES of his property, as per the schedule of payments
of the price set in the CONTRACT.




4. He has had the opportunity of checking the corporative and accounting
documentation of the company and recognizes that same is satisfactory as it has
been submitted to his own advisors who have indicated to him no relevant
contingency regarding same.  











4

Advanced termination and mutual settlement contract subscribed by Emilio Acuña
Peralta and Carlos Arnold Acuña Aranda on one hand, and Corporación Amermin, S.
A. de C. V., and Ramiro Trevizo Ledezma on the other on the 1st September 2008




--------------------------------------------------------------------------------

5. It is his free will to subscribe this present agreement with the purpose of
terminating in advance the mercantile relationship now had with the PURCHASERS
derived from the subscription of the CONTRACT, as well as to settling mutually
the widest berth termination allowed by law in agreement with the terms and
conditions included in this instrument.




III.

Corporación Amermin, S. A. de C. V., declares through its legal representative
and under oath of stating the truth, that:




1. It is a Mexican mercantile society, specifically a Stock Company with Varying
Amount of Capital, duly established and operating in agreement with the
applicable and current legislation in the United States of Mexico as is evinced
in Public Writ number 9,311, granted on the 9th August 1995 before testimony of
Mr. José R. Miller Hermosillo, attorney and Notary Public number 2 of the
Morelos Judicial District, State of Chihuahua, and instrument that was duly
inscribed in the Public Registry of Commerce of said judicial district under
electronic mercantile folio number 21,164*10 and thus enjoy the sufficient and
necessary personality to intervene in this present judicial act;




2. It enjoys the faculties, powers and sufficient and necessary mandates to
subscribe this present agreement as is evinced in the instrument described in
the afore indicated numeral, and same that have not been limited, restrained,
suspended or revoked to date and reason by which he enjoys the capacity to
subscribe this agreement;




3. It is duly inscribed in the Federal Taxpayers Registry with Fiscal
Identification Certificate CAM-950810-K77 and to be up to date in its income tax
payments and other contributions that have corresponded according to the
applicable and current fiscal legislation, and;




4. It is the will of its Administration Board, as well as of its current
shareholders, to subscribe this present agreement with the purpose of
terminating in advance the mercantile relationship it holds with the SELLERS
derived from the subscription of the CONTRACAT, as well to grant to each other
the widest berth termination allowable by law in agreement with the terms and
conditions included in this instrument.




IV.

Mr. Ramiro Trevizo Ledezma, per his own right and under oath of stating the
truth, declares that:




1. To be a Mexican citizen in complete use of his mental and physical abilities
as well as enabled to engage in commerce and in all types of mercantile
operations and thus enjoys the sufficient and necessary personality to intervene
in this judicial act;




2. To be duly inscribed in the Federal Taxpayers Registry with Fiscal
Identification Certificate TELR-560904-R47 and to be up to date in its income
tax payments and other contributions that have corresponded according to the
applicable and current fiscal legislation, and;








5

Advanced termination and mutual settlement contract subscribed by Emilio Acuña
Peralta and Carlos Arnold Acuña Aranda on one hand, and Corporación Amermin, S.
A. de C. V., and Ramiro Trevizo Ledezma on the other on the 1st September 2008




--------------------------------------------------------------------------------

3. It is his free will to subscribe this present agreement with the purpose of
terminating in advance the mercantile relationship it holds with the SELLERS
derived from the subscription of the CONTRACT, as well to grant to each other
the widest berth termination allowable by law in agreement with the terms and
conditions included in this instrument.




V.

PARTIES declare per their right and through their legal representatives, as has
been put down, under oath of stating the truth, that they acknowledge the
personality they bear in addition of assisting to the subscription of this
present document in good faith, free o deceit, error, violence or any other kind
of vitiation with the purpose of committing themselves to the following:







CLAUSES







FIRST. ADVANCED TERMINATION: For all legal effects that may take place, because
it is so convenient to their respective interests and under the terms of the
Thirteenth Clause of the CONTRACT, by virtue of the subscription of this present
instrument PARTIES expressly agree in terminating in advance as of this date
with the totality of the terms and conditions of the CONTRACT,  as well as with
any other written or verbal agreements related with the transfer of the
ownership of the SHARES on the part of the SELLERS in favor of the PURCHASERS.




SECOND, POURCHASERS’ OBLIGATIONS: Taking into consideration the advanced
termination and mutual settlement agreed upon in the afore mentioned clauses,
the PURCHASERS expressly commit themselves before the SELLERS, for all legal
effects that may arise, to decline the totality of interests and rights they
held on the SHARES by virtue of the CONTRACT or of any other written or verbal
agreements related with such an object.




Specifically, the PURCHASERS expressly commit themselves to:




1. Celebrate on this same date an Ordinary General Assembly in they character as
current shareholders of CMLE with the purpose of giving resolution to the
following points, among other directly related with same: I. Expressly authorize
the transfer of ownership of the SHARES in favor of the SELLERS, keeping for
such an effect the original shareholding tenancy proportion; II. Revoke the
previously granted powers in favor of Mr. Ramiro Trevizo González and Héctor
Salvador Rentería Wong; III. Revoke the nomination of Ramón Alejandro Granillo
Robles from the charge of Proprietor Commissar of the company, as well as; IV.
Name Mrs. Isaura Irasema Valencia Aguilar as new Proprietor Commissar of CMLE;




2. Keep in a confidential character the totality of documentation and
information being held to date in relation with CMLE, excepting in those cases
in which it be required by competent authorities and that must be disclosed for
paper work and proceedings of any nature;











6

Advanced termination and mutual settlement contract subscribed by Emilio Acuña
Peralta and Carlos Arnold Acuña Aranda on one hand, and Corporación Amermin, S.
A. de C. V., and Ramiro Trevizo Ledezma on the other on the 1st September 2008




--------------------------------------------------------------------------------

3. In general, abstain from exhibiting in any manner the rights and interests it
held to date regarding the SHARES, and;




4. Regarding the administration of the Society, PARTIES expressly convene in
that Mr. Ramiro Trevizo Ledezma, current Sole Administrator, continues in the
exercise of his office for one more year. Consequently, at the latest on the 1st
September 2009, the SELLERS must celebrate a Yearly Ordinary General Assembly in
which, among other matters, the approval of the management of Mr. Ramiro Trevizo
be discussed, his nomination be revoked and a new administrator be called in.




THIRD. SELLERS’ OBLIGATION: Taking into consideration the advanced termination
and mutual settlement agreed upon in the afore mentioned clauses, the SELLER
expressly commit themselves before the PURCHASERS, for all legal effects that
may arise, to decline the totality of interests and rights they held on the
SHARES by virtue of the CONTRACT or of any other written or verbal agreements
related with such an object.




Specifically, the SELLERS expressly commit themselves to:




1. Appear at the Shareholders Ordinary General Assembly of CMLE to be celebrated
on this same date under the terms and before mentioned clauses as specially
invited guests with the purpose of expressly accepting the resolutions adopted
during the meeting.




2. Receive the totality of the accounting and social documentation of CMLE when
so required by the PURCHASERS, and;




3. Regarding the administration of the Society PARTIES expressly convene that
Ramiro Trevizo Ledezma, current Sole Administrator continues in the exercise of
his office for one more year. Consequently, at the latest on the 1st September
2009, the SELLERS must celebrate a Yearly Ordinary General Assembly in which,
among other matters, the approval of the management of Mr. Ramiro Trevizo be
discussed, his nomination be revoked and a new administrator be called in.




FOURTH. MUTUAL SETTLEMENT: Derived from the advanced termination agreed upon in
the first afore mentioned clause, PARTIES expressly convene for all legal
purposes that may take place, in granting to each other the widest berth
termination allowable by law regarding the totality of the acts, omissions and
conducts of any kind or nature that their representatives, administrators,
shareholders, proxies, mandatories, employees, executives, agents, consultants
and advisors, either past, present or future, have carried out to date in
relation to the execution of the CONTRACT or of any other agreements written or
verbal related with the SHARES, the PARTIES acknowledging that to date there
does not exist a right or obligation derived from same left pending to be
complied with, and consequently surrendering as of this moment the promotion of
any action, through any possible competent jurisdiction against them or of the
subjects described, in the understanding that if any part should not comply with
such an obligation, this present instrument will constitute a total and absolute
liberation regarding the non compliances and responsibilities that





7

Advanced termination and mutual settlement contract subscribed by Emilio Acuña
Peralta and Carlos Arnold Acuña Aranda on one hand, and Corporación Amermin, S.
A. de C. V., and Ramiro Trevizo Ledezma on the other on the 1st September 2008




--------------------------------------------------------------------------------

might be argued against them, and so, both PARTIES stating their satisfaction
due to the mercantile relationship they have terminated on this date.




FIFTH. FOMALIZATION: For purposes of certainty and judicial security, PARTIES
agree to ratify the subscription of this present document before Public Notary
or Public Broker when so required by any of them in the understanding that
expenses incurred in as derived from such an act will be covered by both parties
equally.




SIXTH. ADDRESSES AND CONTACT TELEPHONES: PARTIES convene in stating their
addresses and contact telephone numbers for anything referring with the
execution and compliance to the terms and conditions of this present instrument,
as well as to carry out announcements, notifications and other communication in
relation to same, the following:







SELLERS




Privada de Connecticut 1805

Colonia Residencial Campestre

Ciudad de Chihuahua

Estado de Chihuahua, México




Phone: 01-614-423-4098

PURCHASERS




Calle California 5101, suite 206

Colonia Haciendas de Santa Fe

Ciudad de Chihuahua

Estado de Chihuahua, México




Phone: 01-614-200-8481







SEVENTH. ANNOUNCEMENTS, NOTIFICATIONS AND COMMUNICATIONS: PARTIES agree that any
announcement, notification or communication necessary to give to each other must
be carried out in writing.




Sending of mentioned documents can be carried out by three means: 1: By ordinary
courier delivered on hand or by certificate mail, both with acknowledgment of
receipt; 2. By Fax or; 3: Electronic mail. In this last instance, sending will
only be considered valid and legally carried out when reception of the
respective electronic mail if confirmed electronically within the 3 (three)
following natural days after it being sent, through an answering and
confirmation message by the receiving party.




PARTIES likewise agree that announcements, notifications and communications
carried out in relation with this present instrument will be in effect on the
day of their reception. In case that such messages include some kind of a term,
this latter will begin to be in effect on the following day of confirmation of
receipt independently if it is an able day or holiday.




EIGHTH. CONTACT PERSONS: PARTIES agree that the totality of announcements,
notifications or communications necessary to have their counterparts know about
as derived from the terms and conditions of this present instrument, must be
indistinctly addressed to the following persons:

















8

Advanced termination and mutual settlement contract subscribed by Emilio Acuña
Peralta and Carlos Arnold Acuña Aranda on one hand, and Corporación Amermin, S.
A. de C. V., and Ramiro Trevizo Ledezma on the other on the 1st September 2008




--------------------------------------------------------------------------------





SELLERS




EMILIO ACUÑA PERALTA

CARLOS ARNOLD ACUÑA ARANDA

CONRADO ACUÑA ARANDA

PURCHASERS




RAMIRO TREVIZO LEDEZMA

RAMIRO TREVIZO GONZÁLEZ







NINTH. TOTALITY OF THE AGREEMENT:  PARTIES accept that this present agreement
contains the totality of the agreements between them regarding its object,
leaving without effect and cancelling the whole of agreements, reports,
negotiations, correspondence, commitments and communications carried out
previously between them either in writing or verbally.




APPLICABLE LAW: This present instrument will abide and will be interpreted
accordingly to the Code of Commerce, the General Law of Mercantile Societies and
the Federal Civil Code among other applicable and current legal dispositions in
the United States of Mexico.




ELEVENTH. JURISDICTION: In case there may arise controversies regarding the
validity, intention, interpretation, execution or compliance to this agreement,
PARTIES expressly agree to submit same before the competent courts of law of the
Morelos Judicial District in the City of Chihuahua, State of Chihuahua, and
giving up as of this moment any other jurisdiction or privilege that might
correspond to them by reason of their addresses present or future or by whatever
other circumstance.










PARTIES IN THE KNOWLEDGE OF THE FORCE AND LEGAL REACH OF THIS PRESENT AGREEMENT,
SUBSCRIBE IT BEING TOGETHER IN THE CITY OF CHIHUAHUA, STATE OF CHIHUAHUA ON THE
FIRST DAY OF SEPTEMBER OF THE YEAR TWO THOUSAND AND EIGHT.







SELLERS




Signature




EMILIO ACUÑA PERALTA

PER HIS OWN RIGHT

Signature




CARLOS ARNOLD ACUÑA ARANDA

PER HIS OWN RIGHT




PURCHASERS




CORPORACIÓN AMERMIN,

S.A. DE C.V.

REPRESENTED IN THIS ACT BY:

RAMIRO TREVIZO LEDEZMA

RAMIRO TREVIZO LEDEZMA

PER HIS OWN RIGHT







###





9

Advanced termination and mutual settlement contract subscribed by Emilio Acuña
Peralta and Carlos Arnold Acuña Aranda on one hand, and Corporación Amermin, S.
A. de C. V., and Ramiro Trevizo Ledezma on the other on the 1st September 2008


